Citation Nr: 1442798	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-31 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP) by reason of the need for regular aid and attendance of another person or by being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to February 1947.

This matter is on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The Veteran was scheduled to testify before a Veterans Law Judge in May 2014 but did not appear.  Nevertheless, VA's duty to provide the Veteran with an opportunity to testify has been met, and the claim may proceed without prejudice to the Veteran.  38 C.F.R. § 20.700 (20130.  

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  All further documentation should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's vision is not impaired to the point that his corrected visual acuity is 5/200 or less in both eyes, or that his concentric contraction of the visual field to 5 degrees or less, and he is not in a nursing home.

2. The Veteran does not require the assistance of another person in meeting his daily needs such as dressing, food preparation, and keeping herself ordinarily clean, nor is he unable to protect herself from the hazards and dangers of his daily environment.

3. The Veteran is not so limited in his ability to function that he is housebound for purposes of VA regulations.  




CONCLUSION OF LAW

The criteria for SMP by reason of the need for regular aid and attendance of another person or by being housebound have not been met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Pension

SMP benefits are payable to veterans of a period of war who need regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2013).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2013).  See 38 C.F.R. § 3.351(b), (c) (2013).

The criteria to be considered in establishing a factual need for aid and attendance include:

* The inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* Inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* Inability to attend to the wants of nature; or 
* Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

Being bedridden is a proper basis for the determination.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2013).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

In this case, the evidence does not indicate that SMP is warranted based on the need for aid and attendance under 38 C.F.R. § 3.351 or 3.352.  First, the evidence does not indicate that the Veteran has a corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less.  Specifically, a VA examiner stated in March 2011 that the Veteran was not blind and, while a July 2012 evaluation indicated the presence of cataracts, none of his subsequent treatment indicated "blindness".  Therefore, while the Veteran's eyesight is both limited in terms of visual acuity and field of vision, he is not "blind or so nearly blind" to warrant SMP under 38 C.F.R. § 3.351(c)(1) (2013).

Additionally, the evidence also does not indicate that the Veteran was a patient in a nursing home because of mental and physical incapacity.  To the contrary, at his March 2011 VA examination, he noted that he lived with his son in his own house.  Therefore, SMP is not warranted on this basis.

Finally, the evidence does not indicate that a factual need for aid and attendance has been established under 38 C.F.R. § 3.352(a) (2013).  Specifically, at his VA examination in March 2011, the Veteran was able to use public transportation by himself, and was able to appropriately respond to the dangers and hazards of his daily environment.  He goes out regularly to eat and is able to shop by himself.  
Moreover, throughout 2011 to 2013, he regularly appeared for scheduled medical evaluations by himself.  At a more recent evaluation in June 2013, the Veteran again appeared pleasant and cooperative, and was observed to be well nourished and in no acute distress.  Significantly, there was no indication that he relies upon another in order to sustain himself.  

While the Board would not dispute the fact that the Veteran has many problems he must address on a day to day basis, overall, the evidence does not indicate an inability by the Veteran to feed or dress himself, nor was there any demonstrated inability to maintain his own hygiene.  Finally, the evidence also does not indicate that assistance is required to protect him from the hazards and dangers of his daily environment.  Therefore, a factual need for aid and attendance under 38 C.F.R. § 3.352(a) has not been established.

Next, although SMP has not been established based on the need for aid and attendance, the Board has also considered whether SMP may be warranted on the basis of being housebound.  In this regard, SMP may be warranted under 38 U.S.C.A. § 1521(e) when the evidence shows that the veteran has a permanent and total disability, and either: 

* He or she has additional disability or disabilities independently ratable at 60 percent or more, or 
* By reason of disability or disabilities, he or she is permanently housebound but does not qualify for pension at the aid and attendance rate provided at 38 U.S.C.A. § 1521(d).  

A Veteran will be found to be "permanently housebound" when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  

The Board determines that the requirements for SMP based on housebound status have not been met.  As an initial matter, the May 2011 rating decision reflects that his previously diagnosed colon cancer, while not service-connected, is 100 percent disabling for pension purposes.  As such, the primary element of 38 U.S.C.A. § 1521(e), has been met.  

However, he does not have a second disorder that is considered independently ratable at 60 percent or more.  In so concluding, the Board has considered the Veteran's argument in November 2011 that, given his advanced age, he has a second disability that is totally disabling.  This argument effectively relies on the decision by the Court of Appeals for Veteran's Claims in Hartness v. Nicholson, 20 Vet. App. 216 (2006), where it held that a Veteran has a permanently disabling condition by virtue of being 65 years of age or older.  However, the U.S. Court of Appeals for the Federal Circuit subsequently rejected and overruled this decision this interpretation, as it would lead to "absurd results."  Chandler v. Shinseki, 676 F.3d 1045 (Fed. Cir. 2012).  Therefore, as the Veteran does not have a second disorder that is considered independently ratable at 60 percent or more, SMP is not warranted on this basis.  

Additionally, the evidence does not indicate that the Veteran is "permanently housebound."  To the contrary, the Veteran appears to be exceptionally active for his age by going out to eat regularly, personally attending his medical evaluations by himself, and other such activities.  Therefore, SMP is also not warranted on this basis. 

In considering this claim, the Board has also considered the Veteran's statements in support of his claim in detail.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  However, his disorders are not the types of conditions he may provide competent evidence on questions of need for aid and attendance or housebound status.

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant SMP for aid and attendance or based on housebound status.  However, SMP is based on his ability to live independently as determined by the clinical evidence of record.  Therefore, the Board finds that the medical evidence, which directly address the criteria under which SMP is evaluated, more probative than the Veteran's own assessment.

In conclusion, the evidence does not support the Veteran's claim for SMP by reason of the need for regular aid and attendance of another person or by reason of being housebound.  The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  As the weight of the evidence is against his claim for entitlement to SMP, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Namely, the Board has obtained all relevant treatment records and finds that there is no additional information necessary to adjudicate the claim.  Moreover, a VA examination was obtained, which the Board finds adequate for adjudication purposes.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

SMP by reason of the need for regular aid and attendance of another person or by being housebound.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


